DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, any mention of a display, (i.e. “tracking markers”, “LEDs”, 3-D representation”, etc.) (see claims 4, 5, 10 and 12-14) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 4, it is unclear on what the tracking marker is displayed, given the Specification does not recite that the interface itself has a display, and a display means is not shown in the Drawings. 
Further, it is unclear what the Applicant intends by “displaying a tracking marker”, given in the Specification, the marker provides visual cues which in turn trigger the display of information; the marker itself is not displayed (see paragraph [0018]). Please clarify.
Still further, it is unclear how the “position information”, recited in line 8, differs or relates to the switch position information and the slider position information, and to what the position information indicates (i.e. what element’s position is identified). Please clarify.
Claim 5 recites the limitation "a second positional information" in line 2.  There is insufficient antecedent basis for this limitation in the claim, given there is no mention of a first positional information. The preceding claim recites switch position information, slider position information and position information, but not positional information, so it is unclear what the Applicant intends as “second positional information”.
As for claim 6, it is again unclear how the tracking marker is displayed, in particular, where on the interface the LED ring is positioned, given the claims recites the interface including “displaying a tracking marker”, and “the tracking marker is a plurality of LED sources”.
Similarly, with regards to claim 10, it is unclear how or where the RFID transponder or QR code is displayed on the on the interface. Please clarify.
As for claim 11, it is unclear what the “relative light intensity” relates to (i.e. what is being sensed that has relative light intensity). Please clarify.
Claim 12 recites the limitation "the array of LEDS".  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of an array of LEDs in preceding claims 4 and 6.
As for claim 13, a display means, in particular a display means which can provide a 3-D representation, and not just a display screen, is not shown in the Drawings, therefore, it is unclear what the Applicant deems as “displaying a 3-D representation of 
As for claim 14, the Examiner would like confirmation that the “numeric information” claimed is the percentage disclosed in paragraph [0034] of the Specification. Clarification is requested to avoid a new matter rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication to Gynes (2009/0301289) in view of that which would have been obvious to one of ordinary skill in the art.
In terms of claims 4-6, as previously recited by Examiner Warren, Gynes discloses an interface whereby a processor receives information from a switch position (key switches 14A, fig. la), slider position information (sliders 14D, fig. la), and the slider physically associated with the switch (i.e., mounted on the same housing), and converts the switch position and slider position into MIDI data and ultimately transmits the MIDI data (see paragraph [0022]; also, please note the last sentence of paragraph [0022] 
With regards to the new limitation of claim 4, Gynes further teaches the use of a track ball (14G) and display (16), for displaying virtual controls identifying position information (see paragraphs [0026], [0029] and [0030]).
The Examiner hereby takes Official Notice that the use of an optical receiver and LED driver operating in tandem is well known for determining position. Assuming arguendo, and for Applicant's convenience, please see Garet (2016/0189699) paragraph [0125]; Spencer (2005/0127309) paragraph [0066]. 
Further, the positioning of the LEDs in a ring formation would have been an obvious matter of design choice and aesthetic preference, since Applicant has not disclosed that the ring formation solves any stated problem or is for any particular purpose. 
The Examiner maintains that any type of sensor to render positional data (especially relative positional data) is functionally equivalent to Applicant's inertial measurement unit (IMU). Applicant's specification has not provided any criticality for the use of an IMU (i.e., see Applicant's specification paragraphs [0009] and [0022]).
With regards to the new claims:
Claim 10: Given it is unclear what the Applicant intends by the tracking marker (as discussed multiple times above), the Examiner takes Official Notice that the ability to scan and detect identification information is known in the art. Please see Spencer paragraphs [0062], [0063], [0066], [0073] and [0081] (i.e. scanning and detecting of identification data through the reading of codes, magnetic strips, etc.). And given Gynes 
Claim 11: It is again unclear what element’s sense information is being received, but detecting data as desired is yet again well known in the art (see Garet paragraphs [0067], [0070], [0120] and [0191]), and as recited above, Gynes teaches the ability to connect modules as needed; therefore applying the ability to sense information such as light intensity could easily be incorporated, controlled and displayed by Gynes. 
Claim 12: The positioning of the LEDs in a ring formation would have again been an obvious matter of design choice and aesthetic preference.
Claims 13 and 14: Gynes teaches virtual controls displayed on a touchscreen (see paragraph [0029], along with the module controlling said display containing control numbers (see paragraph [0046]), an indication of the number of controls (see paragraph [0054], and the display of channel numbers (see paragraph [0055]). Gynes however fails to explicitly teach that the displayed controls are 3-dimensional. Given Gynes is again a modular system, and can communicate and interact between modules and with external devices, such as computers and other electronic equipment, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to connect a VR module for virtually displaying the data in a 3-D representation (i.e. Module N display (42) (see Figure 4 and paragraph [0045]).


Claims 1, 6, 11 and 12 are further rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication to Liu (US 2011/0094369) in view of that which would have been obvious to one of ordinary skill in the art.
Liu teaches an interface including receiving at a processor (12) switch positon information selected from a set of switches (panel 121) and slider position information associated with the switch (panel including slider in Figure 2), and converting the positon information into MIDI compliant  data and transmitting said data to an external or remote stem (see paragraph [0014]), wherein tracking markers, such as a lighting ring (163), are displayed to identify positon information (see paragraphs [0015] and [0016]). Liu further teaches the detection of information and displaying relative light intensity accordingly (see paragraph [0016]).
Liu however, fails to explicitly teach the use of LED lights. Examiner takes Official Notice that the use of LEDs is old and well known in the illumination art.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute an LED for the light source in the system of Liu. One would have been motivated since LEDs are recognized in the illumination art to have many desirable advantages, including reduced size, high efficiency, low power consumption, long life, resistance to vibrations, and low heat production, over other light sources.

Response to Arguments

Applicant's remarks, filed 10/19/2020, regarding the new limitation to independent claim 4, have been fully considered and address in the above rejections.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        2/25/2021